Citation Nr: 0531010	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  89-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of termination of Section 306 pension benefits.

2.  Entitlement to an earlier effective date prior to 
September 4, 2003, for the grant of special monthly 
compensation by reason of being in need of regular aid and 
attendance of another person or on account of being 
housebound (SMC).

3.  Entitlement to an increased rating for asbestosis, 
currently evaluated as 60 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).

5.  Entitlement to an earlier effective date prior to 
September 4, 2003, for the grant of a 60 percent rating for 
service connected asbestosis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case presents a complicated procedural history.  This 
will be explained in detail below in the Withdrawal of 
Appeals section.

The issue of entitlement to an earlier effective date prior 
to September 4, 2003, for the grant of a 60 percent rating 
(now 100 percent) for service connected asbestosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  The veteran's asbestosis is manifested by complaints of 
shortness of breath and a chronic cough; objectively, 
pulmonary function testing showed forced vital capacity (FVC) 
in 1 second of 60 percent predicted and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 37 percent predicted.  

2.  In view of the disposition of the claim for an increased 
rating for asbestosis to 100 percent, the veteran's claim for 
a TDIU is moot.

3.  During the November 2005 hearing before the undersigned, 
the appellant asked that the appeals regarding propriety of 
termination of Section 306 pension benefits and entitlement 
to an earlier effective date for the grant of SMC be 
withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for 
asbestosis have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6833 (2005).

2.  The claim for a TDIU rating is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2005).  

3.  The criteria for withdrawal of Substantive Appeals 
regarding propriety of termination of Section 306 pension 
benefits and entitlement to an earlier effective date for the 
grant of SMC (to the extent indicated) by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b)(1) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), defines 
VA's duties to notify and assist a claimant in the 
development of a claim.

Because this decision involves dismissal of appeals and 
effects a complete grant of the benefit sought on appeal, 
appellate review of these claims may be conducted without 
prejudice to the veteran, Bernard v. Brown, 4 Vet. App. 384 
(1993), and it is unnecessary to analyze the impact of recent 
changes to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Increased rating for service-connected asbestosis

Based on the veteran's reported inservice duties, as well as 
private and VA examination, service connection was granted 
for asbestosis in a March 1998 rating action.  A 30 percent 
evaluation was assigned, effective in December 1996.

The RO received the current claims for an increased rating 
and entitlement to a TDIU in September 2003.    

The record contains VA outpatient records that date between 
2001 and 2004 that for the most part, are unrelated to his 
service connected disabilities.  

A June 2003 private chest X-ray report showed scarring 
atelectasis and pleural thickening at the left lung.  There 
was a nodular density overlying the left upper lung that 
compared to a November 2002 X-ray was considered stable.  

A VA examination was conducted in March 2004.  The veteran 
reported his service and medical histories.  He complained of 
chronic cough and shortness of breath with minimal activity.  

Examination of the chest revealed dorsal rounding.  The 
respiratory rate was 14-16 per minute.  There was no dyspnea 
at rest or pleural effusion.  There were scattered basilar 
rales at both bases (the left more than the right).  He was 
not cyanotic.  He was scheduled for chest X-ray and pulmonary 
function tests (PFT).  The examiner commented that the 
veteran was totally disabled and unemployable.  The examiner 
indicated that the veteran's respiratory symptomatology was 
more than likely related to his progressive left ventricular 
failure.  Further, the pulmonary status with regard to 
asbestosis based on a review of the C-file has been 
relatively stable.  

The PFT was conducted later that month which showed post-
bronchodilator FVC as 60 percent predicted.  The adjusted 
DLCO was 37 percent of the predicted.  The examiner commented 
that there was severe mixed obstructive and restrictive 
ventilatory defect.  There was moderate airflow limitation 
which was improved with combination inhaled bronchodilators 
(Albuterol and Ipratropium).  Mild restrictive ventilatory 
defect was noted.  There was a moderately reduced transfer 
factor for carbon monoxide.  The arterial blood gases at rest 
on room air revealed normal oxygen tension.  There was 
metabolic alkalosis.  

In an October 2004 rating action, the evaluation for 
asbestosis was increased to 60 percent disabling, effective 
in September 2003.  

A hearing was held before the undersigned Acting Veterans Law 
Judge in November 2005.  However, the testimony for the most 
part related to procedural issues.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for FVC of 75 
to 85 percent predicted or DLCO (SB) of 66 to 80 percent 
predicted.  A 30 percent rating is warranted for FVC of 65 to 
74 percent, or a DLCO (SB) of 56 to 65 percent predicted.  A 
60 percent evaluation requires FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
demonstrated evidence of an FVC of less than 50 percent of 
predicted value, or a DLCO (SB) of less than 40 percent of 
predicted, or a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or a necessity for outpatient oxygen 
therapy.

In this case the March 2004 PFT shows that the adjusted DLCO 
was 37 percent of the predicted, therefore as the DLCO is 
less than 40 percent predicted under Diagnostic Code 6833, a 
100 percent rating is warranted.  

Entitlement to a TDIU 

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disability.  

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As the Board has 
granted a 100 percent schedular rating for asbestosis from 
the date of his claim, the veteran is not eligible for TDIU.  
Hence, that claim must be dismissed as moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).

Withdrawal of Appeals

The veteran was informed via a December 1992 RO determination 
that an appeal had not been timely filed from an August 1985 
termination of Section 306 pension benefits.  In the 
development of the appeal, the RO also addressed the 
underlying issue, i.e., whether pension benefits were 
properly terminated.  In a decision dated in December 1997, 
the Board found that a timely appeal had been filed with the 
termination of Section 306 pension benefits, and remanded the 
case for additional development and consideration of the 
issue of whether pension benefits were properly terminated.  

At the personal hearing held before the undersigned Acting 
Veterans Law Judge in November 2005, the veteran indicated 
that he wished to withdraw the issue concerning whether 
pension benefits were properly terminated.  

In a May 2004 rating action the RO granted SMC; and denied an 
increased rating for asbestosis and entitlement to a TDIU.  
In a statement received in June 2004, the veteran voiced 
disagreement with the denial of the increased rating and 
TDIU.  The veteran also indicated that he disagreed with 
"the effective date in [d] iscussion 2," which the RO 
construed as disagreement with the effective date assigned to 
the grant of SMC.  The RO issued a statement of the case in 
October 2004 and the veteran submitted a VA Form 9, 
substantive appeal, in December 2004.  In an October 2004 
rating action the RO granted a 60 percent rating for the 
service connected asbestosis.  At the personal hearing the 
veteran clarified that he wanted to appeal the effective date 
for the grant of 60 percent rating for the service connected 
asbestosis disorder and not the effective date assigned for 
the grant of SMC.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or his authorized representative.  38 
C.F.R. § 20.204.  Except for appeals at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204.  The 
appellant has withdrawn the appeals with respect to propriety 
of termination of Section 306 pension benefits and an earlier 
effective date for the grant of SMC and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.


ORDER

Entitlement to a 100 percent rating for asbestosis is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.

The claim of entitlement to an award of TDIU is dismissed.

The appeal concerning propriety of termination of Section 306 
pension benefits is dismissed.

The appeal concerning entitlement to an earlier effective 
date for the grant of SMC is dismissed.


REMAND

In October 2004, the RO notified the veteran of the grant of 
a 60 percent rating for the service-connected asbestosis.  In 
June 2005, the veteran explained that he disagreed with the 
effective date assigned for the grant of the 60 percent 
rating for the service-connected asbestosis.  The RO has not 
issued a SOC on the issue pertaining to entitlement to an 
earlier effective date for the grant of a 60 (now 100) 
percent rating for the service-connected asbestosis.  Where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

The appellant and his representative 
should be furnished a statement of the 
case with respect to the claim for 
entitlement to an earlier effective date 
for the grant of a 60 (now 100) percent 
rating for service connected asbestosis 
and be given the opportunity to respond 
thereto.  The veteran is advised that a 
timely substantive appeal will be 
necessary to perfect an appeal to the 
Board.  38 C.F.R. § 20.302(b).  If an 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


